NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID A. DIEHL,                                 No.    17-16852

                Plaintiff-Appellant,            D.C. No. 4:13-cv-01996-JAS

 v.
                                                MEMORANDUM*
UNKNOWN MENDEZ, named as SIA
(FNU) Mendez / each and all in his/her
individual and official capacity;
UNKNOWN HANSEN, named as Unit
Team Manager (FNU) Hansen / each and all
in his/her individual and official capacity,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    James Alan Soto, District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      David A. Diehl, a federal prisoner, appeals pro se from the district court’s

summary judgment in his action under Bivens v. Six Unknown Named Agents of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging First Amendment

retaliation claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a district court’s legal rulings on exhaustion. Albino v. Baca, 747 F.3d 1162,

1171 (9th Cir. 2014) (en banc). We affirm.

      The district court properly granted summary judgment because Diehl did not

properly exhaust prison grievance procedures, and Diehl failed to raise a genuine

dispute of material fact as to whether there was “something in his particular case

that made the existing and generally available administrative remedies effectively

unavailable to him.” Id. at 1172; see also Woodford v. Ngo, 548 U.S. 81, 90

(2006) (the Prison Litigation Reform Act requires “proper exhaustion,” which

means “using all steps that the agency holds out, and doing so properly (so that the

agency addresses the issues on the merits” (citation and internal quotation marks

omitted)); Griffin v. Arpaio, 557 F.3d 1117, 1120 (9th Cir. 2009) (“[A] grievance

[only] suffices if it alerts the prison to the nature of the wrong for which redress is

sought” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion by denying Diehl leave to

amend his complaint because amendment would have been futile. See Cervantes

v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting

forth standard of review and stating that leave to amend may be denied where

amendment would be futile).


                                           2                                     17-16852
      Diehl’s motion to seal his reply brief (Docket Entry No. 35) is granted. The

Clerk shall file the reply brief under seal.

      AFFIRMED.




                                               3                            17-16852